DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodrich (WO 95/07225).
	Regarding claim 1: Goodrich discloses a dunnage conversion machine, comprising:5 a frame (Figs. 1 & 9-16; via shown frame); a supply support coupled to the frame (Figs. 6, 9-10, & 18; via the disclosed supplied rollers support) for supporting a supply of sheet stock material; and  an expansion assembly including a first expansion member rotatably coupled to the frame for rotation about a first expansion  axis and extendin in an axial direction (Fig. 16; via 1602), and a second expansion member rotatably coupled to the frame for rotation about a second expansion axis (Fig. 16; via 1604) parallel to the first expansion axis and extending in the axial 
	Wherein at least two of the radially recessed portions are separated by at least one of the radially outward portions extending perpendicular to the respective expansion axis, see for example (Fig. 15; via expansion recesses formed on rollers 1502 & 1504, by radially outward portions or wheels 1506/1510 & 1508/1512) and/or (Fig. 16; via recessed portions on rollers 1604 & 1602, formed between radially raised portions of 1606 & 1608); see annotated figures below;
 	wherein at least a portion of at least one of the plurality of radially outermost surfaces of the first expansion member radially opposes in a face-to- face manner at least a portion of at least one of the plurality of radially outermost surfaces of the second expansion member, see for example (Fig. 16; via portions of each of 1606 & 1608 opposed to each other in a face-to-face manner).

    PNG
    media_image1.png
    584
    789
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    674
    930
    media_image2.png
    Greyscale


	Regarding claim 2: where the plurality of 20 recessed portions extend fully circumferentially about each of the respective first and second expansion members thereby defining recessed rings (Figs. 16 & 17; via the shown rounded recesses between the raised surfaces 1606 & 1608);
	Regarding claim 3: where the plurality of recessed portions of each of the first and second expansion members are 25equally axially spaced from one another along the respective ones of the first and second expansion axes, separated by the respective plurality of outward portions (Figs. 16 & 17; via the shown recessed portions between raised surfaces 1606 & 1608 being equally axially spaced);

	Regarding claim 11: where at least one of the first and second expansion members is biased towards the other of the10 first and second expansion members via a biasing element (Figs. 16 & 17; via 1602 & 1604);
	Regarding claim 12: in combination with a supply of sheet stock material including a sheet stock material having a plurality of slits configured to expand under tension applied in a feed 15 direction (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 13: where the supply of sheet stock material in combination with the dunnage conversion machine includes the plurality of slits arranged in a plurality of transversely-extending, longitudinally20 spaced rows (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 14: a second supply support for supporting a supply of separator sheet material, and in combination with a supply of separator sheet material supported on the second 25supply support, see for example (Figs. 6 & 13; via supplying web from two different suppliers).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 11-14 have been considered but are moot because the new ground of rejection does not rely on the reference as have been applied in the prior rejection of record.
In respect to applicant’s argument that the applied art of Goodrich ‘225 uses outwardly extending portions 1606 & 1608 as being a single continuous spiraling protruding portion, not as claimed “plurality of radially outward portions”.
The office reminds applicant that the claims are given the broadest meaning, in this case the claimed invention is only referring to a “plurality of radially outward portions”, not necessarily radially outward separate portions or separate pieces.  The Office might agrees with applicant that the applied art ‘225 uses single rotating radial portion via 1606/1608 and/or 1610/1612 around the expansion roller, but indeed shows that such radial single piece with multiple radial portions around the expansion roller, see annotated figure above.
Being that said, the Office also draws applicant’s attention to Fig. 15 of the same applied art ‘225, which clearly shows the argued upon and claimed portion of having “plurality of radially outward portions”, via 1506/1508 and/or 1510/1512 between plurality of formed recess via 1502/1504, see annotated figure above.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731